DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 9/27/2021 has been received and entered into the case. Claims 1-14, 16-20 are pending. Claims 18-20 are withdrawn. Claims 1-14, 16, 17 have been considered on the merits herein. All arguments and amendments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed  medium is taken to be a medium used to grow microbes in a laboratory setting and thus does not provide any limitations to what said medium is nor clearly define or differentiate a culture medium. While it is noted that applicant has amended the claim to a non-naturally occurring medium, this does not cure the issue. Applicant’s specification does not describe what the microbial cells or specific culture medium are. The specification does not provide any working examples. The specification lists any microbe, any culture medium and culture conditions encompassing a number of combinations without any guidance on how to choose the microbial cells and appropriate first and second culture mediums.  Thus, it is clear that applicant does not have possession of the invention encompassed by the current claims. The question is one of possession of the scope of what is encompassed by the current broad claim language.  Would any microbial or mammalian cell perform as claimed, i.e. reprogramming when placed in any medium, under any culture condition, exposed to any stress factor? The specification does not provide guidance or examples.  In addition, Applicant’s Fig. 1 demonstrates the life cycle and specification paragraphs (0002-0005, 0043) describe that cells are found in a growth state in the native environment, in which they have suitable nutrients, however when adverse growth conditions are presented at least some cells undergo dedifferentiation and stop growing and reproducing, proceeding to a dormant, quiescent state but can then resume growth. The sample suspected of containing cells according to applicants invention can comprise cells suspected of containing cells that do not grow under typical culture 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerger (The Scout Model: A new viewpoint on microbial survival strategies, Dissertation, 2010, IDS). 
Buerger teaches a reversible dormancy scout model of the microbial life cycle wherein cells which are dormant, wake-up or are resuscitated into active cells. Regarding claim 2, they teach that microbial cells enter into dormancy and survive unfavorable conditions from starvation to antibiotic treatments (introduction, 1st parag.). M. tuberculosis, M. smegmatis and E. coli. Isolation of single cells showed these cells were able to initiate growth at random times and up to 2 months (abstract). They teach that in environmental samples such as from sea waters, although microorganisms regularly isolated from the sea waters are faster growers, there are a large number of slow growing bacteria, which can take thousands of years to grow and that almost 98% (1.1, p. 14) fail to grow on traditional media, i.e. the great plate count anomaly (p. 14, 2nd parag, p. 20, whole page) and may be due to inadequate growth conditions.  They teach that some newly discovered species grow on some occasions, but not others, which could be explained by dormancy or VBNC state, i.e. viable but non-culturable cells (p. 14, 2nd parag., p. 15, 1st parag., p. 20, 1st parag.).  VBNC’s are viable but not detectable using traditional techniques. Many have tested this phenomenon by treating bacteria with antibiotics, where a small population survive the treatment by becoming dormant but resume growth after removal of the antibiotic, these cells are also known as persister cells (p. 15, last parag.-p. 16).  Some persister cells demonstrated being in a non-growing dormant state even before antibiotic treatment (p. 16, 1st parag.) but grew immediately after removal of antibiotics in the same medium in which they failed to grow in before antibiotic addition (p. 17, 1st parag., p. 22, 1st parag.). Another example of dormant cells is latent infections wherein subpopulations evade the immune system and are not nd parag., p. 22, 2nd parag.). 
Buerger propose the scout model, where cells in a sample or population exist as subpopulations or two states, i.e. population of actively growing cells and subpopulations of dormant cells. When conditions are permissive populations consist of actively growing and some dormant cells. Under adverse conditions some cells will die and others will become dormant non-growing cells increasing the pool of non-growing cells (step 11, section 1.2) which exit dormancy in a random stochastic pattern, resulting in scout cells (1.2, p. 17).  The scout cells randomly awake and test the environment for favorable conditions upon which the population is re-established.  Buerger state that “this proposed strategy would be useful in allowing populations to persist in environments of constant changes and challenges, ensuring propagation even if the dormant cells lack mechanisms of detecting conditions conductive to growth (p. 17, last parag.).”  As Buerger described above, some microscopically visible cells from environments fail to grow on traditional media and these unculturable cells represent a majority of species detected.  These cells are deemed the dormant scout cells (p. 20, whole page). So while cells are seemingly incapable of growing in a first culture medium, the cells stochastically awake between the removal the antibiotic and plating (p. 22, 1st parag.). Their scout model demonstrates that an environmental sample which contains growing cells may also contain some dormant cells which are quiescent and yet appear incapable of growing in a first culture medium yet randomly awake between stress factors and re-introduction to the first culture medium and initiate growth. When these quiescent cells are present it is nd parag.) and may be deemed “unculturable” in at least one nutrient medium which may be an erroneous conclusion (p. 49, 2nd parag., p. 50, last parag.). 
Regarding claims 4-8, 11, 12, 16, 17 Buerger teach the isolation of marine microorganisms from sea water (2.2.1, p. 26) and subsampled. They later isolated single cells (p. 28-29) and cultured in Agar with LB media (p. 28, last parag.). They were cultured for 4 months and growth observed in agar plugs is termed initial growth. The plugs having initial growth were placed in seawater with LB media. They were then subcultured in seawater with LB in 24-well plates (p. 30).  Marine microorganisms were also plated on petri dishes with 1.5% bacto agar with ranges of LB.  The environmental cells were mixed with sea water and 0.1%LB in microtiter plates with one cell per 50ul aliquot. Plated were inspected monthly.  Wells having growth were subcultured (p. 35). 
Regarding claim 14, Buerger teach the isolation of novel species (p. 37, p. 43-44, p. 50, 1st parag.). They teach optimal nutrient concentrations for total recovery (p.40). 
All subsets of microtiter plates showed new growth at 5, 6, and 18 months of incubation (p. 40, 41, Fig. 2.7). 
Regarding claims 4-8, 16, 17, in the single cell formatted cultures, species exhibited growth at different time points during the 5 month incubation period (p. 44, last parag., Fig. 2.10).  When subcultured, 60% grew in the first month whereas only 0.6% of all isolates grew within the first month (p. 45, 46 and Fig. 2.11).  In conclusion, the single-cell experiments confirmed the scout model.  The vast majority of environmental cells are thought to be in a non-growing state and thus the environment cells are used as a source of dormant cells. The non-growing cells are capable of growth, will divide nd parag.) meaning species discovery appearing at random. 
Regarding claim 2 and 3, Buerger teaches dormancy studies in which E. coli is induced to reversible dormancy. VBNC studies teaches that dormancy can be induced by nutrient starvation, changes in osmotic pressure, exposure to visible light and incubation in sea water, for example (p. 51-58). For dormancy induction cells were exposed to starvation, osmotic pressure and visible light exposure conditions. E. coli cells are first grown to exponential or stationary phases and then diluted in sterile water or sea water and incubated at 4°C or 37°C and sampled weekly.  Total cell count, cultivable cell count and viable cell count were determined. Stationary phase cultures were then diluted to PBS or sea water and incubated at room temperature with a 26 watt bulb. Total cell count, cultivable cell count and viable cell count were again determined (p.51-54). Microtiter plates are also loaded with single or 10 cells/well and cultured and observed (p. 54-55). Buerger also used diffusion chambers for incubation of stationary cultures in seawater (p. 55). Total cell count, cultivable cell count and viable cell count were again determined. 
E. coli cells consistent with the scout model (p. 78). They teach treating the E. coli cells with gentamicin and noticing awakening at various times of 8 weeks (p. 69-73, Fig. 3.14-3.16). 
Buerger also tested Mycobacterium smegmatis, a model organism for Mycobacterium tuberculosis responsible for latent infections. M. smegmatis is induced into dormancy via oxygen depletion via the Wayne model (p. 79-81, 87-89) and cultured into microtiter plates.  Dormancy was achieved and resulted in a suspension where 99.9% of cells are non-growing (p. 85-86). Early and late growing cells were subcultured in 7H9 medium (p. 82-83) and dormant cells recovered after 48-72 hours (p. 83, Fig. 4.1, 4.2).  In conclusion they find that their scout model may explain the “great plate count anomaly” and may allow for recovery and discovery of novel environmental species and can explain microbial survival in the unfavorable environments and in the human body (p. 110).
Before the effective filing date of the claimed invention, Buerger reasonably demonstrates a method of reprogramming a population of microbial cells comprising providing environmental samples of microbial cells which are incapable of reproduction 
Buerger demonstrates a stochastic awakening of dormant cells which have been isolated from an environment, i.e. seawater, containing samples of cells suspected to be dormant and/or in non-growing states, grown in LB media to allow single cells isolates which are tested under different stress conditions (antibiotics, nutrient stress, osmotic pressures) to become quiescent and then removed from the medium and placed into fresh medium, wherein the cells show a reawakening and regrowth (Fig. 3.2-3.9, 3.12, 3.14). Further, M. smegmatis cells are also induced into dormancy by oxygen depletion, they were then removed and resuspended in medium and subcultured, showing an awakening consistent with the scout model, which they teach can be used to divide a method for awakening all dormant cells and upon resumption of growth could become vulnerable to the existing antibiotics (p. 80-86), thereby allowing them to grow and be 
While Buerger do not necessarily demonstrate a first non-naturally occurring culture medium which the microbial cells are incapable of growing in and then reprogrammed to grow in the first medium, they reasonably suggest that cells exist in non-growing states (in both natural environments and in culture media) which can be induced to dormancy under stress and then the cells are reawakened and resume growth in the first environment not previously thought to be capable of growing in. The M. smegmatis scout model suggests that antibiotic resistant cells suspected of being dormant can reawaken and grow in the initial environment and then are susceptible to antibiotic treatment which they previously evaded. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to test and try different media in which cells are suspected of being incapable of growing in, exposing to a different media and testing to see if suspected dormant cells reawaken consistent with the scout model of Buerger.  Thus, in light of Buerger, a person of ordinary skill in the art would have a good reason to pursue the known options within his or her technical grasp. 
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. Regarding the 112(a) rejection, applicant argues that deleting the term “laboratory” from culture medium overcomes the rejection.  As previously stated and again restated the rejection is based upon possession of the claimed invention. The invention broadly encompasses cells of the microbial type and those isolated from a . 
Regarding the rejection over Buerger, Applicant argues that the claimed invention allows reprogramming changing the ability to grow on certain nutrients or other factors available in different culture media i.e. the second medium being different from the first by containing a stress factor such as an antibiotic or having different nutrient availability, for example.  
Buerger propose a first medium having a stress factor, removing the stress factor and seeing a resumption of growth. As stated above in the 103 rejection, while Buerger do not necessarily demonstrate a first non-naturally occurring culture medium which the microbial cells are incapable of growing in and then reprogrammed to grow in the first medium, they reasonably suggest that cells exist in non-growing states (in both natural environments and in culture media) which can be induced to dormancy under stress and then the cells are reawakened and resume growth in the first environment not previously thought to be capable of growing in. The M. smegmatis scout model suggests that antibiotic resistant cells suspected of being dormant can reawaken and grow in the initial environment and then are susceptible to antibiotic treatment which they previously evaded. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to test and try different media in which cells are suspected of being incapable of growing in, exposing to a different media and testing to see if suspected dormant cells reawaken consistent with the scout model of Buerger.  
It is the Examiners position that Buerger propose the scout model, where cells in a sample or population exist as subpopulations or two states, i.e. population of actively growing cells and subpopulations of seemingly dormant cells. Under adverse conditions some cells will die and others will become dormant non-growing cells increasing the pool of non-growing cells (step 11, section 1.2) which exit dormancy in a random stochastic pattern, resulting in scout cells (1.2, p. 17).  The scout cells randomly awake and test the environment for favorable conditions upon which the population is re-established.  Buerger state that “this proposed strategy would be useful in allowing populations to persist in environments of constant changes and challenges, ensuring propagation even if the dormant cells lack mechanisms of detecting conditions conductive to growth (p. 17, last parag.).”  As Buerger described above, some visible cells from environments fail to grow on traditional media and these unculturable cells represent a majority of species detected.  These cells are deemed the dormant scout cells (p. 20, whole page).  Buerger induce quiescence in microbial cells by exposing to stress factors and introducing back to initial environments and find cells are capable of reproducing in their first culture medium upon awakening and inducing dormant cells to grow. They also suggest that the awakening may be governed by processes within the cell, rather than its surroundings (p. 109, conclusion) and that microbes survive in the environment and human body, based on a stochastic exit from dormancy by scout cells and signaling the success of the scout to the rest of the still dormant population. The scout model represents the “great plate count anomaly” and st parag.). Their scout model demonstrates that an environmental sample which contains growing cells may also contain some dormant cells which are quiescent and yet appear incapable of growing in a first culture medium yet randomly awake between stress factors and re-introduction to the first culture medium and initiate growth. When these quiescent cells are present it is exceedingly difficult to isolate these cells using conventional approaches (p. 49, 2nd parag.) and may be deemed “unculturable” in at least one nutrient medium which may be an erroneous conclusion (p. 49, 2nd parag., p. 50, last parag.). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632